DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 10 is objected to because of the following informalities:  
Regarding claims 1, and 8, the claim recites, “… transmitted via an output port.” in line 3. A limitation cannot end with a “.” Or period unless the limitation is the end of a claim.
Regarding claim 10, the claim recites, “one or more brSTOREanch” in line 3. However, this limitation is not clear. For further examination, the Examiner assumes it to mean “one or more branch …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labonte et al. (US 2018/0198736 A1).
Regarding claim 1, Labonte discloses a switch (102 or 200) (e.g. figs. 1-2; paragraph [0009]; and so on), comprising: an input buffer (310) to store received packets (such as fig. 3; paragraph [0037]; [0048]; and so on, illustrating ingress buffer receives packets and uses to store therein); an output buffer (323 or 534) to store packets to be transmitted via an output port (116 or 216) (e.g. figs. 1-3, 5; paragraph [0038]; [0054]-[0056]; [0060]; and etc., explaining egress buffer uses to store packets to be transmitted). a set of age queues to store internal requests for forwarding received packets from the input buffer to the output buffer (paragraph [0007]; [0052]; [0054]; [0059]; and etc., describing that queues storing requests to communicate packets between the buffers); and a scheduler logic block coupled to the age queues and to perform traffic shaping to the requests stored in the age queues using a set of shaping queues (paragraph [0008]; [0054]; [0082]; and so on, explaining scheduler schedules and apply traffic shaping to the request using the queuing), thereby facilitating arbitration of bandwidth among the packets while providing egress fairness (paragraph [0024]; [0054]; [0058]-[0059]; and so on, illustrating bandwidth arbitration among the packets and providing fairness).
Regarding claim 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding method and 15, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 9, and 16, Labonte discloses wherein while performing traffic shaping, the scheduler logic block is further to determine a shaping queue for a packet based on a fabric tag and virtual network identifier associated with the packet (paragraph [0045]; [0080]-[0082]; [0007]-[0008]; [0054];; and so on); wherein the fabric tag corresponds to a traffic class for the packet (paragraph [0081]-[0082]; [0051]; [0054]; and etc.); and wherein the virtual network identifier corresponds to a logic partition of a network to which the switch is coupled (paragraph [0006]-[0007]; [0080]-[0081]; and so on).
Regarding claim 6, 13, and 20, Labonte discloses wherein a respective shaping queue can accommodate packets belonging to a set of virtual channels, which can be used to avoid network deadlocks or provide traffic separation using virtual network identifiers (paragraph [0006]-[0007]; [0080]-[0081]; [0084]; [0086]; [0059]; and so on).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte in view of Chitlur Srinivasa (US 7,782,869 B1).
Regarding claim 3, 10, and 17, as applied above, Labonte discloses performing traffic shaping. However, Labonte doesn’t disclose wherein while performing traffic shaping, the scheduler logic block is to perform arbitration among the shaping queues using a series of token buckets arranged in three levels, which comprise one or more leaf buckets, one or more branch buckets, and a head bucket; wherein each shaping queue corresponds to a leaf bucket; and wherein the token buckets are used to determine an assured bandwidth, a ceiling bandwidth, and a priority for each shaping queue.
Chitlur Srinivasa teaches wherein while performing traffic shaping, the scheduler logic block is to perform arbitration among the shaping queues using a series of token buckets arranged in three levels, which comprise one or more leaf buckets, one or more branch buckets, and a head bucket (abstract; col. 17, lines 44-65); wherein each shaping queue corresponds to a leaf bucket (col. 17, lines 44-65); and wherein the token buckets are used to determine an assured bandwidth, a ceiling bandwidth, and a priority for each shaping queue (col. 17, lines 17-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein while performing traffic shaping, the scheduler logic block is to perform arbitration among the shaping queues using a series of token buckets arranged in three levels, which comprise one or more leaf buckets, one or more branch buckets, and a head bucket; wherein each shaping queue corresponds to a leaf bucket; and wherein the token buckets are used to determine an assured bandwidth, a ceiling bandwidth, and a priority for each shaping queue as taught by Chitlur Srinivasa into Labonte in order to improve rate of communication and resource utilization.
Regarding claim 4, 11, and 18, as applied above, Labonte discloses performing arbitration. However, Labonte doesn’t disclose wherein while performing arbitration, the scheduler logic block is further to: divide the arbitration into three groups with high, medium, and low priority, respectively; for the high-priority group and medium-priority group, perform Round-robin arbitration between shaping queues within each priority level and perform fixed arbitration between priority levels; and for the low-priority group, perform Round-robin arbitration between shaping queues.
Chitlur Srinivasa teaches wherein while performing arbitration, the scheduler logic block is further to: divide the arbitration into three groups with high, medium, and low priority, respectively (figs. 9A-11, 13A; col. 17, lines 17-65; col. 18, lines 20-42; and so on); for the high-priority group and medium-priority group, perform Round-robin arbitration between shaping queues within each priority level and perform fixed arbitration between priority levels; and for the low-priority group, perform Round-robin arbitration between shaping queues (figs. 9A-11, 13A; col. 4,lines 14-28; col. 18, lines 20-42; col. 17, lines 17-65; col. 18, lines 20-42; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein while performing arbitration, the scheduler logic block is further to: divide the arbitration into three groups with high, medium, and low priority, respectively; for the high-priority group and medium-priority group, perform Round-robin arbitration between shaping queues within each priority level and perform fixed arbitration between priority levels; and for the low-priority group, perform Round-robin arbitration between shaping queues as taught by Chitlur Srinivasa into Labonte in order to improve rate of communication and resource utilization, and to reduce congestion.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte in view of Chitlur Srinivasa (US 7,782,869 B1).
Regarding claim 7, 14, and 21, Labonte discloses wherein while performing traffic shaping the scheduler logic block is further to perform Round-robin arbitration (paragraph [0008]; [0024]; [0054]; [0059]; [0082]; [0087]; and so on).
Labonte doesn’t disclose the performing is Deficit Round-robin arbitration among VCs associated with a respective shaping queue.
Hooper teaches the performing is Deficit Round-robin arbitration among VCs associated with a respective shaping queue (e.g. paragraph [0074]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the performing is Deficit Round-robin arbitration among VCs associated with a respective shaping queue as taught by Hooper into Labonte in order to improve rate and to reduce overloading.
Allowable Subject Matter
Claims 5, 12, and 19 are , objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461